Citation Nr: 0617317	
Decision Date: 06/14/06    Archive Date: 06/26/06

DOCKET NO.  04-13 931	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to a compensable rating for chin scar.

2.  Entitlement to a rating in excess of 20 percent for 
duodenal ulcer, postoperative vagotomy and antrectomy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

L. Jeng, Associate Counsel


INTRODUCTION

The veteran had active duty from June 1963 to June 1967.  

This matter comes before the Board of Veterans' Appeals 
(Board) from an October 2002 rating decision.  In May 2005, 
the veteran appeared at a hearing at the RO before the 
undersigned. 

The Board notes that the veteran has not perfected his appeal 
for an initial compensable rating for residuals of a post-
operative abdominal scar.  The veteran timely filed a notice 
of disagreement in May 2005 with the July 2004 rating 
decision granting service connection for the disability.  A 
statement of the case was subsequently issued in January 
2006.  However, the veteran has not filed a substantive 
appeal and that matter is not before the Board.  


FINDINGS OF FACT

1.  At his May 2005 hearing, prior to promulgation of a 
decision in the appeal, the veteran requested to withdrawal 
the claim for a compensable rating for chin scar.

2.  The veteran's duodenal ulcer more closely approximates 
moderately severe symptoms of impairment manifested by weight 
loss and anemia.  However, he has not been shown to have 
severe impairment manifested by pain which is only partially 
relieved by standard therapy, periodic vomiting, recurrent 
hematemesis or melena, or with manifestations of anemia and 
weight loss productive of definite impairment of health.  


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a Substantive Appeal by 
the appellant have been met for the claim for a compensable 
rating for chin scar.  38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. §§ 20.202, 20.204 (2005).

2.  The criteria for a 40 percent evaluation, but not more, 
for duodenal ulcer, postoperative vagotomy and antrectomy 
have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.321, 4.1, 4.2, 4.7, 4.114, Diagnostic Code (DC) 
7305 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to notify and assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2005), provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  It also requires VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.

In the present case, the veteran was provided with the notice 
required by the VCAA by letter dated in May 2004.  The RO 
specifically informed the veteran of the evidence required to 
substantiate his claims, the information required from him to 
enable VA to obtain evidence on his behalf, the assistance 
that VA would provide to obtain evidence on his behalf, that 
he should submit such evidence or provide VA with the 
information necessary for VA to obtain such evidence on his 
behalf, and to submit any evidence in his possession 
pertaining to his claims.  Therefore, the Board finds that he 
was provided with the notice required by the VCAA.

Moreover, all available evidence pertaining to the veteran's 
claims has been obtained.  The record before the Board 
contains private and VA treatment records and VA examination 
reports.  In addition, neither the veteran nor his 
representative has identified any additional pertinent 
evidence that could be obtained to substantiate his claims.  
The Board is also unaware of any such evidence.  Therefore, 
the Board is satisfied that VA has complied with its duty to 
assist the veteran in the development of the facts pertinent 
to the claims.

Although the notice was provided to the veteran after the 
initial adjudication, he has not been prejudiced thereby.  
The content of the notice provided to the veteran fully 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. 
§ 3.159(b) regarding VA's duty to notify.  The claims have 
since been readjudicated.  Not only has the veteran been 
provided with every opportunity to submit evidence and 
argument in support of his claims and to respond to VA 
notice, but the actions taken by VA have essentially cured 
the error in the timing of the notice.  Further, the Board 
finds that the purpose behind the notice requirement has been 
satisfied because the veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claims.  There is no indication in the record or reason 
to believe that the ultimate decision of the originating 
agency on the merits of the claims would have been different 
had complete VCAA notice been provided at an earlier time. 

Any defect with respect to the correct effective date for any 
increased rating will be rectified by the agency of original 
jurisdiction when effectuating any award.  The veteran was 
adequately notified of the requirements for a higher 
evaluation for duodenal ulcer disease and there is no 
prejudice to the veteran in granting a higher rating only to 
40 percent.  In light of his withdrawal of the claim for a 
compensable evaluation for a chin scar, no effective date 
will be assigned, so there can be no possibility of any 
prejudice to the appellant under the holding in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  For the above reason, it 
is not prejudicial to the appellant for the Board to proceed 
to finally decide the issues discussed in this decision.  See 
Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); 
Quartuccio, 16 Vet. App. 183; Sutton v. Brown, 9 Vet. App. 
553 (1996); Bernard v. Brown, 4 Vet. App. 384 (1993); see 
also 38 C.F.R. § 20.1102 (2005) (harmless error).

Analysis

Entitlement to a compensable rating for chin scar

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by 
the appellant or by his or her authorized representative.  38 
C.F.R. § 20.204.  At his May 2005 hearing, the appellant 
withdrew his claim for a compensable rating for chin scar 
and, hence, there remain no allegations of errors of fact or 
law for appellate consideration of this issue.  Accordingly, 
the Board does not have jurisdiction to review this claim and 
it is dismissed.

A rating in excess of 20 percent for duodenal ulcer, 
postoperative vagotomy and antrectomy.

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  Each disability must be viewed in 
relation to its history, with an emphasis on the limitation 
of activity imposed by the disabling condition.  Medical 
reports must be interpreted in light of the whole recorded 
history, and each disability must be considered from the 
point of view of the veteran working or seeking work.  Where 
there is a question as to which of two disability evaluations 
shall be applied, the higher evaluation is to be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating is to 
be assigned.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 
4.7.  

The regulations do not give past medical reports precedence 
over current findings. Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  While the evaluation of a service-connected 
disability requires a review of the appellant's medical 
history with regard to that disorder, the United States Court 
of Appeals for Veterans Claim has held that, where 
entitlement to compensation has already been established, and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern.  Id.; 38 C.F.R. §§ 
4.1, 4.2.

The veteran is currently rated as 20 percent disabling for 
duodenal ulcer postoperative vagotomy and antrectomy under DC 
7305.  A 40 percent rating requires moderately severe 
symptoms of impairment manifested by anemia and weight loss; 
or recurrent incapacitating episodes averaging ten days or 
more in duration at least four or more times per year.  38 
C.F.R. § 4.114, DC 7305.  A 60 percent rating is assigned for 
severe impairment, pain only partially relieved by standard 
therapy, periodic vomiting, recurrent hematemesis or melena, 
with manifestations of anemia and weight loss productive of 
definite impairment of health.  Id.  

The veteran has met the requirements for a higher evaluation 
for a 40 percent disability rating.  First, there is evidence 
of weight loss.  VA examination reports dated in September 
2002 and June 2004 noted that the veteran is five foot six 
inches tall.  The September 2002 VA examination showed that 
the veteran weighed 120 pounds and the examiner described the 
veteran as "thin-appearing."  Subsequently, the June 2004 
VA examination noted that the veteran weighed 110 pounds and 
that the veteran had lost weight since the last examination.  

Next, the evidence has shown that the veteran has anemia.  
The September 2002 VA examination report noted that the 
veteran had "modest anemia."  Resolving doubt in the 
veteran's favor, he meets the requirements for a 40 percent 
evaluation for duodenal ulcer.

However, there is no indication that a higher rating is 
warranted.  While the veteran has been shown to be anemic and 
has had weight loss, he does not meet the other criteria for 
a 60 percent evaluation under this diagnostic code.  See 38 
C.F.R. 
§ 4.114, DC 7305.  The evidence has not demonstrated that his 
anemia and weight loss are productive of definite impairment 
of health.  The weight loss is only 10 pounds over a 2 year 
period and anemia has been described as "modest."  While 
the evidence showed that the veteran received treatment at 
the VA medical center for his disability and the veteran 
testified at his hearing that he has constipation and 
diarrhea a couple times a month, there is no indication of 
definite impairment of health.  Also, the veteran had 
hematemesis and melena in December 1980 and May 1984; however 
these episodes were before his surgery and do not appear to 
be current symptoms.  In any case, there is no evidence that 
they are recurrent.  Moreover, the evidence has not 
demonstrated that the veteran's disability is manifested by 
being only partially relieved by standard therapy or periodic 
vomiting.  Therefore, a 60 percent evaluation is not 
warranted in this case.  

Finally, there is no evidence that the veteran's disability 
has required hospitalization and or has markedly interfered 
with his employment.  In the absence of any evidence that 
reflects that this disability is exceptional or unusual such 
that the regular schedular criteria are inadequate to rate 
it, the Board has no basis to refer the veteran's claim to 
the VA Undersecretary for Benefits or the Director, 
Compensation and Pension Service, for extra-schedular 
consideration.  38 C.F.R. 
§ 3.321.  


(CONTINUED ON NEXT PAGE)






ORDER

The appeal as to the claim for a compensable rating for chin 
scar is dismissed.

A 40 percent rating for duodenal ulcer, postoperative 
vagotomy and antrectomy, 
is allowed, subject to the laws and regulations governing the 
award of VA monetary awards.



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


